 1
 2
 3
 4
 5
 6
 7                            UNITED STATES DISTRICT COURT
 8                                   DISTRICT OF NEVADA
 9
10   DONALD R. ROBINSON,                                  Case No.: 2:18-cv-01763-JAD-NJK
11          Plaintiff(s),                                 Order
12   v.                                                   (Docket No. 23)
13   GREAT PLAINS LENDING, LLC, et al.,
14
            Defendant(s).
15
16        Before the Court is Plaintiff and Defendant Synchrony Lending, Inc.’s notice of settlement.
17 Docket No. 23. The Court ORDERS these parties to file a stipulation of dismissal no later than
18 March 5, 2019.
19        IT IS SO ORDERED.
20        Dated: January 7, 2019
21                                                           _______________________________
                                                             NANCY J. KOPPE
22                                                           United States Magistrate Judge
23
24
25
26
27
28

                                                   1
